EXHIBIT 99.1 Perseon Medical Balance Sheet (Unaudited) April 2016 ASSETS Current Assets Wells Fargo - Restriced Cash Cash in bank-Payroll Cash in bank-Wells Fargo Money Market- Wells Fargo Accounts Receivable-Trade Allowance for Doubtful Accts. ) Raw Materials Raw materials at CEA Work in Process Subassemblies Finished Goods Trunk Stock Inventory Reserve ) Prepaid Insurance Deposits TOTAL Current Assets Fixed Assets Equipment Furniture & Equipment Vehicle Rental Equipment Accumulated Deprn/ Equip. ) Accum/Deprn-Furn. & Fixtures ) Accum/Deprn-Vehicle ) Accumulated Deprn-Building Imp. ) Accumulated Deprn- Euipment Rental ) TOTAL Fixed Assets TOTAL ASSETS LIABILITIES Current Liabilities Accounts Payable Other Payables Sales Tax Payable SEP Payable Cafeteria Plan Accrued Compensation Accrued Vacation Payable Warranty- Ablation Accrued Property Tax TOTAL Current Liabilities TOTAL LIABILITIES CAPITAL Common Stock Other Paid in Capital Treasury Stock ) Accumulated Deficit ) Year-to-Date Earnings ) TOTAL CAPITAL ) TOTAL LIABILITIES & CAPITAL Perseon Medical Income Statement (Unaudited) Month- and Year-to-Date, April 2016 - 1 month back 1 Month Ended April 30, 2016 4 Months Ended April 30, 2016 Revenue Other Revenue % % Other Revenue- Ablation % % Royalty Income % % Equipment Rental-Ablation % % MTX 180 Disposable % % Fregiht Billed-Ablation % % TOTAL Revenue % % NET REVENUE % % Cost of Goods Sold Other Ablation % % Equipment Rental Depreciation % % MaterialsMTX 180 Disposables % % Freight In % % Office Supplies-Production % % Freight Out % % Outside Services-Production % % Tools & Supplies-QC % % TOTAL Cost of Goods Sold % % GROSS PROFIT % % Expenses Salaries-Sales Domestic % % Salaries-SalesInt'l % % Salaries-Marketing % % Commissions-Sales Domestic ) -0.7 % % Commissions/Sales Agent % % Recruiting-US Sales % ) % Depreciation-Sales Domestic % % Depreciation-Sales Int'l % % Travel Expense-Sales Domestic % % Meals & Ent.-Sales Domestic % % Trade Shows - Marketing % % Trade Shows & Exhibits % % Outside Services Domestic Sales % % Outside Services - Marketing % % Payroll Taxes-Sales Domestic % % MTD Standard Income Statement Perseon Medical Page 1 1 Month Ended April 30, 2016 4 Months Ended April 30, 2016 Payroll Taxes-Sales Int'l % % Employee Benefits-Sales Domestic ) -0.2
